People v Washington (2016 NY Slip Op 00288)





People v Washington


2016 NY Slip Op 00288


Decided on January 19, 2016


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on January 19, 2016

Mazzarelli, J.P., Acosta, Andrias, Moskowitz, JJ.


16679 542/07 543/07

[*1] The People of the State of New York, Respondent,
v Phillip Washington, Defendant-Appellant.


Scott A. Rosenberg, The Legal Aid Society, New York (Ellen Dille of counsel), for appellant.
Phillip Washington, appellant pro se.
Robert T. Johnson, District Attorney, Bronx (Ramandeep Singh of counsel), for respondent.

Judgment, Supreme Court, Bronx County (Ann M. Donnelly, J.), rendered February 10, 2011, convicting defendant, after a jury trial, of criminal sale of a firearm in the third degree and criminal sale of marihuana in the first degree, and sentencing him, as a second felony offender, to an aggregate term of 13 years, unanimously affirmed.
The verdict was not against the weight of the evidence (see People v Danielson, 9 NY3d 342 [2007]). There is no basis for disturbing the jury's credibility determinations. Any inconsistencies in the undercover officer's testimony were minor and did not detract from his clear account of the events, which
was corroborated by other evidence.
We perceive no basis for reducing the sentence.
We have considered and rejected defendant's pro se claims.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: JANUARY 19, 2016
CLERK